Exhibit 10.3




Loan No. RI0470T02







CONSTRUCTION AND REVOLVING TERM LOAN SUPPLEMENT







THIS SUPPLEMENT to the Master Loan Agreement dated March 15, 2007 (the "MLA"),
is entered into as of March 15, 2007, and effective November 1, 2007 (the
“Effective Date”) between FARM CREDIT SERVICES OF AMERICA, FLCA ("Farm Credit")
and SUPERIOR ETHANOL, L.L.C., Shenandoah, Iowa (the "Company").




SECTION 1.

The Construction and Revolving Term Loan Commitment.  On the terms and
conditions set forth in the MLA and this Supplement, Farm Credit agrees to make
loans to the Company from time to time during the period set forth below in an
aggregate principal amount not to exceed, at any one time outstanding,
$10,000,000.00 less the amounts scheduled to be repaid during the period set
forth below in Section 6 (the “Commitment”).  Requests for advances which are
for the purpose of paying the costs to construct the ethanol plant described
below shall be accompanied by documentation evidencing such costs.  Within the
limits of the Commitment, the Company may borrow, repay and reborrow.  




The Company may, in its sole discretion, elect to permanently reduce the amount
of the Commitment by giving Agent (as that term is defined in the MLA) ten (10)
days prior written notice.  Said election shall be made only if the Company is
not in default at the time of the election and will remain in compliance with
all financial covenants after such reduction.  Any such reduction shall be
treated as an early, voluntary reduction of the Commitment amount and shall not
delay or reduce the amount of any scheduled Commitment reduction under Section 6
hereof (which reductions shall continue in the increments and on the dates
determined in accordance with Section 6), but rather shall result in an earlier
expiration of the Commitment and final maturity of the loans.  




SECTION 2.

Purpose.  The purpose of the Commitment is to partially finance the Company’s
construction of a 50 million undenatured gallon (annual) dry mill ethanol plant,
(the "Improvements") identified in the plans and specifications provided to and
approved by Agent pursuant to Section 7(A)(xiv) of the MLA (as the same may be
amended pursuant to Section 12(A) herein, the "Plans"), on real property owned
by the Company near Superior, Iowa (the "Property") and to provide working
capital to the Company.  The Company agrees to utilize the proceeds of the
Commitment for these purposes only.  




SECTION 3.

Term.  The term of the Commitment shall be from the Effective Date hereof (or,
if requested by Company, such earlier date as Agent may, in its sole discretion,
authorize in writing), up to and including July 1, 2017, or such later date as
Agent may, in its sole discretion, authorize in writing.     




SECTION 4.

Disbursements of Proceeds.  




(A)

Disbursement Procedures.  




(1)

Limits on Construction Related Advances.  Agent shall not be required to advance
funds:  (i) for any category or line item of acquisition or construction cost an
amount greater than the amount specified therefor in the Project Budget (as
defined in Section 7(A)(xiv) of the MLA); or (ii) for any services not yet
performed or for materials or goods not yet incorporated into the Improvements
or delivered to and properly stored on the Property.  No advance hereunder shall
exceed 100% of the aggregate costs actually paid or currently due and payable
and represented by invoices accompanying a Request for Construction Loan Advance
submitted pursuant to Section 9(A) herein less the amount of retainage
(“Retainage”) set out in the construction contract between the Company and Agra
Industries, Inc., and other construction contracts of the Company for the
Improvements.





--------------------------------------------------------------------------------

Construction and Revolving Term Loan Supplement RI0470T02

- 2 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa













(2)

Advance of Retainage.  The Retainage (but in no case greater than the unused
balance of the Commitment allocated for construction) will be advanced by Agent
to the Company pursuant to the conditions set forth in such construction
contracts, upon written request by the Company certifying the satisfaction of
such conditions precedent for payment of Retainage.




(3)

Advances for Working Capital Purposes.  Company may request advances for
pre-production expenses or working capital purposes at any time upon written
verification to Agent of the purpose of such advance request.




(B)

Payments to Third Parties.  At its option and without further authorization from
the Company, Agent is authorized to make advances under the Commitment by
paying, directly or jointly with the Company, any person to whom Agent in good
faith determines payment is due and any such advance shall be deemed made as of
the date on which Agent makes such payment and shall be secured under the deed
of trust/mortgage securing the Commitment and any other loan documents securing
the Commitment as fully as if made directly to the Company.




SECTION 5.

Interest and Fees.




(A)

Interest.  The Company agrees to pay interest on the unpaid principal balance of
the loans in accordance with one or more of the following interest rate options,
as selected by the Company:




(1)

Agent Base Rate.  At a rate per annum equal at all times to the rate of interest
established by Agent from time to time as its Agent Base Rate, which Rate is
intended by Agent to be a reference rate and not its lowest rate, plus or minus
the Performance Pricing Adjustments set forth in Section 5(A)(4) below.  The
Agent Base Rate will change on the date established by Agent as the effective
date of any change therein and Agent agrees to notify the Company of any such
change.




(2)

Quoted Rate.  At a fixed rate per annum to be quoted by Agent in its sole
discretion in each instance.  Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to Agent in its sole
discretion in each instance, provided that:  (1) the minimum fixed period shall
be 180 days; (2) amounts may be fixed in increments of $100,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
five (5).




(3)

LIBOR.  At a fixed rate per annum equal to "LIBOR" (as hereinafter defined) plus
the Performance Pricing Adjustments set forth in Section 5(A)(4) below.  Under
this option:  (1) rates may be fixed for "Interest Periods" (as hereinafter
defined) of 1, 3, or 6 months as selected by the Company; (2) amounts may be
fixed in increments of $100,000.00 or multiples thereof; (3) the maximum number
of fixes in place at any one time shall be five (5); and (4) rates may only be
fixed on a "Banking Day" (as hereinafter defined) on 3 Banking Days’ prior
written notice.  For purposes hereof:  (a) "LIBOR" shall mean the rate (rounded
upward to the nearest sixteenth and adjusted for reserves required on
“Eurocurrency Liabilities” (as hereinafter defined) for banks subject to “FRB
Regulation D” (as herein defined) or required by any other federal law or
regulation) quoted by the British Bankers Association (the “BBA”) at 11:00 a.m.
London time 2 Banking Days before the commencement of the Interest Period for
the offering of U.S. dollar deposits in the London interbank market for the
Interest Period designated by the Company; as published by Bloomberg or another
major information vendor listed on BBA’s official website; (b) "Banking Day"
shall mean a day on which Agent is open for business, dealings in U.S. dollar
deposits are being carried out in the London interbank market, and banks are
open for business in New York City and London, England; (c) "Interest Period"
shall mean a period commencing on the date this option is to take effect and
ending on the numerically corresponding day in the next calendar month or the
month that is 3 or 6 months thereafter, as the case may be; provided, however,
that:  





--------------------------------------------------------------------------------

Construction and Revolving Term Loan Supplement RI0470T02

- 3 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa










(i) in the event such ending day is not a Banking Day, such period shall be
extended to the next Banking Day unless such next Banking Day falls in the next
calendar month, in which case it shall end on the preceding Banking Day; and
(ii) if there is no numerically corresponding day in the month, then such period
shall end on the last Banking Day in the relevant month; (d) “Eurocurrency
Liabilities” shall have meaning as set forth in “FRB Regulation D”; and (e) “FRB
Regulation D” shall mean Regulation D as promulgated by the Board of Governors
of the Federal Reserve System, 12 CFR Part 204, as amended.




(4)

Performance Pricing Adjustments.  The interest rate spread parameters set forth
in Sections (1) and (3) above shall be either increased or decreased in
accordance with the following schedule:  




Pricing Type

Initial Spread

Spread After Profitable Operation the Preceding Fiscal Year (beginning the
fiscal year after completion of all required Free Cash Flow Payments)

Spread After Unprofitable Operation the Preceding Fiscal Year (beginning the
fiscal year after completion of all required Free Cash Flow Payment)

Agent Base Rate

+25 Basis Points

-10 Basis Points

+25 Basis Points

LIBOR

+315 Basis Points

+280 Basis Points

+315 Basis Points




The applicable interest rate adjustment shall (i) be considered as of each
fiscal year end based on annual financial information provided by the Company
within 90 days of such fiscal year end; (ii) become effective as of the first
day of the month following receipt of such information by Agent; and (iii) shall
be effective on a prospective basis only and shall not affect existing fixed
rate pricing.  




The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options.  Upon the expiration of any fixed rate period, interest
shall automatically accrue at the variable rate option unless the amount fixed
is repaid or fixed for an additional period in accordance with the terms hereof.
 Notwithstanding the foregoing, rates may not be fixed in such a manner as to
cause the Company to have to break any fixed rate balance in order to pay any
installment of principal.  All elections provided for herein shall be made
electronically (if applicable), telephonically or in writing and must be
received by Agent not later than 12:00 Noon Company's local time in order to be
considered to have been received on that day; provided, however, that in the
case of LIBOR rate loans, all such elections must be confirmed in writing upon
Agent’s request.  Interest shall be calculated on the actual number of days each
loan is outstanding on the basis of a year consisting of 360 days and shall be
payable monthly in arrears by the 20th day of the following month or on such
other day in such month as Agent shall require in a written notice to the
Company; provided, however, in the event the Company elects to fix all or a
portion of the indebtedness outstanding under the LIBOR interest rate option
above, at Agent’s option upon written notice to the Company, interest shall be
payable at the maturity of the Interest Period and if the LIBOR interest rate
fix is for a period longer than 3 months, interest on that portion of the
indebtedness outstanding shall be payable quarterly in arrears on each
three-month anniversary of the commencement date of such Interest Period, and at
maturity.




(B)

Commitment Fee.  In consideration of the Commitment, the Company agrees to pay
to Agent a commitment fee on the average daily unused portion of the Commitment
(as permanently reduced by the Company, if applicable, under Section 1 above) at
a rate of 3/4 of 1% per annum (calculated on a 360 day basis), payable monthly
in arrears by the 20th day following each month.  Such fee shall be payable for
each month (or portion thereof) occurring during the original or any extended
term of the Commitment.  





--------------------------------------------------------------------------------

Construction and Revolving Term Loan Supplement RI0470T02

- 4 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa













SECTION 6.

Promissory Note.  The Company promises to repay on the dates set forth below,
the outstanding principal, if any, that is in excess of the listed amounts:




Payment Date

 

Reducing Commitment Amount

January 1, 2016

$

7,500,000.00

July 1, 2016

$

5,000,000.00

January 1, 2017

$

2,500,000.00

July 1, 2017

$

0.00




Provided, however, that if Construction and Term Loan Supplement No. RI0470T01
dated March 15, 2007, has been repaid prior to its maturity date of July 20,
2015, then repayment for this loan shall begin on the first day of the month
that is six months after the first day of the month following the repayment of
RI0470T01, and reductions in principal as noted above shall occur every six
months thereafter.  If any installment due date is not a day on which Agent is
open for business, then such installment shall be due and payable on the next
day on which Agent is open for business.  In addition to the above, the Company
promises to pay interest on the unpaid principal balance hereof at the times and
in accordance with the provisions set forth in Section 5 hereof.




SECTION 7.

Prepayment.  In addition to the broken funding surcharge provision of the MLA,
prepayment of any outstanding principal balance due to refinancing, or
refinancing of any unadvanced Commitment, up to and including December 31, 2009,
will result in a 2% prepayment charge in addition to any broken funding
surcharges which may be applicable, based on the amounts prepaid and on the
total amount of the Commitments in effect at such time.  




SECTION 8.

Security.  Security is set forth in the MLA.  




SECTION 9.

Additional Conditions Precedent.  Agent's obligation to make each advance
hereunder, including the initial advance, is subject to the satisfaction of each
of the following additional conditions precedent on or before the date of such
advance:




(A)

Request for Loan Advance.  That Agent receives an executed request for loan
advance from the Company in the form of Exhibit A attached hereto (the "Request
for Loan Advance"), together with all items called for therein including a
designation therein if the advance is for construction or working capital
purposes.




(B)

Construction  Advances.  If one of the purposes in a Request for Loan Advance is
for construction, the following additional conditions precedent shall be
applicable:




(1)

Construction Certificate.  If an independent inspector has been employed by
Agent pursuant to Section 14(D), a certificate or report of such inspector to
the effect that the construction of the Improvements to the date thereof has
been performed in a good and workmanlike manner and in accordance with the
Plans, stating the estimated total cost of construction of the Improvements,
stating the percentage of in-place construction of the Improvements, and stating
that the remaining non-disbursed portion of the Commitment is adequate to
complete the construction of the Improvements.




(2)

List of Permits.  Receipt by Agent of a detailed list of all permits required
for both the construction of the improvements and the operation of the facility
setting forth for each listed permit whether such permit is required for
commencement of construction or required for commencement of operation, and
identifying to Agent’s satisfaction whether such permits have been issued or can
reasonably be expected to be issued.  This additional condition shall be
required only with any initial construction advance hereunder.  





--------------------------------------------------------------------------------

Construction and Revolving Term Loan Supplement RI0470T02

- 5 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa













(3)

Construction Permits.  Receipt by Agent of evidence of issuance of all permits
that are required to be obtained prior to the commencement of construction of
the improvements.  This additional condition shall be required only with any
initial construction advance hereunder.  




SECTION 10.

Representations and Warranties.  In addition to the representations and
warranties contained in the MLA, the Company represents and warrants as follows:




(A)

Project Approvals; Consents; Compliance.  The Company has obtained all Project
Approvals relating to the construction and operation of the Improvements, except
those the Company has disclosed to Agent in writing.  All such Project Approvals
heretofore obtained remain in full force and effect and the Company has no
reason to believe that any such Project Approval not heretofore obtained will
not be obtained by the Company in the ordinary course during or following
completion of the construction of the Improvements.  To the extent that any
Project Approval may terminate or become void or voidable or terminable, upon
any sale, transfer or other disposition of the Property or the Improvements,
including any transfer pursuant to foreclosure sale under the Mortgage, the
Company will cooperate with Agent to obtain any replacement Project Approvals.
 No consent, permission, authorization, order, or license of any governmental
authority is necessary in connection with the execution, delivery, performance,
or enforcement of the loan documents to which the Company is a party, except
such as have been obtained and are in full force and effect.  The Company is in
compliance in all material respects with all Project Approvals having
application to the Property or the Improvements except as the Company has
disclosed to Agent in writing.  Without limiting the foregoing, there are no
unpaid or outstanding real estate or other taxes or assessments on or against
the Property or the Improvements or any part thereof (except only real estate
taxes not yet due and payable).  The Company has received no notice nor has any
knowledge of any pending or contemplated assessments against the Property or the
Improvements which have not been disclosed to Agent in writing.




(B)

Environmental Compliance.  Without limiting the provisions of the MLA, all
property owned or leased by the Company, including, without limitation, the
Property and the Improvements, and all operations conducted by it are in
compliance in all material respects with all Laws and all Project Approvals
relating to environmental protection, the failure to comply with which could
have a material adverse effect on the condition, financial or otherwise,
operations, properties, or business of the Company, or on the ability of the
Company to perform its obligations under the loan documents except as the
Company has disclosed to Agent in writing.




(C)

Feasibility.  Each of the Project Budget, the Project Schedule and the
Disbursement Schedule is realistic and feasible.




SECTION 11.

Affirmative Covenants.  In addition to the affirmative covenants contained in
the MLA, the Company agrees to:  




(A)

Reports and Notices.  Furnish to Agent:




(1)

Regulatory and Other Notices.  Promptly after receipt thereof, copies of any
notices or other communications received from any governmental authority with
respect to the Property, the Improvements, or any matter or proceeding the
effect of which could have a material adverse effect on the condition, financial
or otherwise, operations, properties, or business of the Company, or the ability
of the Company to perform its obligations under the loan documents.








--------------------------------------------------------------------------------

Construction and Revolving Term Loan Supplement RI0470T02

- 6 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa










(2)

Notice of Nonpayment.  Promptly after the filing or receipt thereof, a
description of or a copy of any lien filed by or any notice, whether oral or
written, from any laborer, contractor, subcontractor or materialman to the
effect that such laborer, contractor, subcontractor or materialman has not been
paid when due for any labor or materials furnished in connection with the
construction of the Improvements.




(3)

Notice of Suspension of Work.  Prompt notice of any suspension in the
construction of the Improvements, regardless of the cause thereof, in excess of
ten (10) days and a description of the cause for such suspension.




(B)

Construction Liens.  Pay or cause to be removed, within fifteen (15) days after
notice from Agent, any lien on the Improvements or Property, provided, however,
that Company shall have the right to contest in good faith and with reasonable
diligence the validity of any such lien or claim.




(C)

Identity of Contractors, etc.  Furnish to Agent from time to time on request by
Agent, in a form acceptable to Agent, correct lists of all contractors,
subcontractors and suppliers of labor and material supplied in connection with
construction of the Improvements and true and correct copies of all executed
contracts, subcontracts and supply contracts.  Agent may contact any contractor,
subcontractor or supplier to verify any facts disclosed in the lists and
contracts.  All contracts and subcontracts relating to construction of the
Improvements must contain provisions authorizing or not prohibiting the Company
to supply to Agent the listed information and copies of contracts or not
otherwise prohibiting any transfers.  




(D)

Lien Waivers.  Furnish to Agent, at any time and from time to time upon the
request of Agent, lien waivers bearing a then current date and prepared on a
form satisfactory to Agent from such contractor, subcontractor, or supplier as
Agent shall designate.




(E)

Operating Permits.  Furnish to Agent, unless as otherwise consented to in
writing by Agent, as soon as possible but prior to the commencement of operation
of the constructed facility, evidence of the issuance of all necessary permits
for such operation.  




SECTION 12.

Negative Covenants.  In addition to the negative covenants contained in the MLA,
the Company will not:




(A)

Change Orders.  Allow any substantial deviation, addition, extra, or change
order to the Plans, Project Budget or Project Schedule the cost of which in the
aggregate exceeds $100,000.00, without Agent's prior written approval.  All
requests for substantial changes shall be made using a Change Order Request in
the form of Exhibit B attached hereto.  Agent will have a reasonable time to
evaluate any requests for its approval of any changes referred to in this
covenant, and will not be required to consider approving any changes unless all
other approvals that may be required have been obtained.  Agent may approve or
disapprove changes in its discretion.  All contracts and subcontracts relating
to the construction of the Improvements must contain provisions satisfactory to
Agent implementing the above provisions of this covenant.  Company shall
promptly provide to Agent copies of all change orders that, pursuant to the
above described procedures, did not require Agent's prior written approval.




(B)

Materials.  Purchase or install any materials, equipment, fixtures or articles
of personal property for the Improvements if such shall be covered under any
security agreement or other agreement where the seller reserves or purports to
reserve title or the right of removal or repossession, or the right to consider
them personal property after their incorporation in the Improvements.








--------------------------------------------------------------------------------

Construction and Revolving Term Loan Supplement RI0470T02

- 7 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa










SECTION 13.

Casualties.




(A)

Right to Elect To Apply Proceeds.  In case of material loss or damage to the
Property or to the Improvements by fire, by a taking by condemnation for public
use or the action of any governmental authority or agency, or the transfer by
private sale in lieu thereof, either temporarily or permanently, or otherwise,
if in the sole judgment of Agent there is reasonable doubt as to Company's
ability to complete construction of the Improvements on or before December 31,
2007, by reason of such loss or damage or because of delays in making
settlements with governmental agencies or authorities or with insurers, Agent
may terminate its obligations to make advances hereunder and elect to collect,
retain and apply to the Commitment all proceeds of the taking or insurance after
deduction of all expense of collection and settlement, including attorneys' and
adjusters' fees and charges.  In the event such proceeds are insufficient to pay
the Commitment in full, Agent may declare the balance remaining unpaid on the
Commitment to be due and payable forthwith and avail itself on any of the
remedies afforded thereby as in any case of default.




(B)

Election Not To Apply Proceeds.  In case Agent does not elect to apply such
proceeds to the Commitment, Company will:




(1)

Settle.  Proceed with diligence to make settlement with the governmental
agencies or authorities or the insurers and cause the proceeds of insurance to
be paid to Company.




(2)

Resume Construction.  Promptly proceed with the resumption of construction of
the Improvements, including the repair of all damage resulting from such fire or
other cause and restoration to its former condition.




(C)

Use of Proceeds.  All such proceeds shall be fully used before the disbursement
of any further proceeds of the Commitment.




SECTION 14.

Other Rights of Agent.




(A)

Right to Inspect.  Agent or its agent may enter on the Property at any time and
inspect the Improvements.  If the construction of the Improvements is not
reasonably satisfactory to Agent, Agent may reasonably and in good faith stop
the construction and order its replacement or the correction thereof or
additions thereto, whether or not said unsatisfactory construction has been
incorporated in the Improvements, and withhold all advances hereunder until such
construction is satisfactory to Agent.  Such construction shall promptly be made
satisfactory to Agent.




(B)

Obligation of Agent.  Neither Agent nor any inspector hired pursuant to
Subsection (D) below is obligated to construct or supervise construction of the
Improvements.  Inspection by Agent or such inspector thereof is for the sole
purpose of protecting Agent's security and is not to be construed as a
representation that there will be compliance on anyone's part with the Plans or
that the construction will be free from faulty material or workmanship.  Neither
Agent nor such inspector shall be liable to the Company or any other person
concerning the quality of construction of the Improvements or the absence
therefrom of defects.  The Company will make or cause to be made such other
independent inspections as it may desire for its own protection.  








--------------------------------------------------------------------------------

Construction and Revolving Term Loan Supplement RI0470T02

- 8 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa










(C)

Right to Complete Upon Event of Default.  Upon any Event of Default hereunder,
Agent may complete construction of the Improvements, subject to Agent’s right at
any time to discontinue any work without liability, and apply the proceeds of
the Commitment to such completion, and may demand such additional sums from the
Company as may be necessary to complete construction, which sums the Company
shall promptly pay to Agent.  In connection with any construction of the
Improvements undertaken by Agent pursuant to this Subsection, Agent may (i)
enter upon the Property; (ii) employ existing contractors, architects, engineers
and subcontractors or terminate them and employ others; (iii) make such
addition, changes and corrections in the Plans as shall, in the judgment of
Agent, be necessary or desirable; (iv) take over and use any personal property,
materials, fixtures, machinery, or equipment of the Company to be incorporated
into or used in connection with the construction or operation of the
Improvements; (v) pay, settle, or compromise all existing or future bills and
claims which are or may be liens against the Property or the Improvements; and
(vi) take such other action, as Agent may in its sole discretion determine, to
complete the construction of the Improvements.  The Company shall be liable to
Agent for all costs paid or incurred for construction of the Improvements, and
all payments made hereunder shall be deemed advances by Agent, shall be
evidenced by the Note and shall be secured by the Mortgage and any other loan
document securing the Commitment (including any amounts in excess of the
Commitment).




(D)

Right to Employ Independent Engineer.  Agent reserves the right to employ an
independent construction engineer, among other things, to review the Project
Budget, the Project Schedule and the Plans, inspect all construction of the
Improvements and the periodic progress of the same, and review all Draw Requests
and change orders, the cost therefor to be the sole responsibility of the
Company and shall be paid by the Company upon demand by Agent.




(E)

Indemnification and Hold Harmless.  The Company shall indemnify and hold Farm
Credit and Agent harmless from and against all liability, cost or damage arising
out of this Agreement or any other loan document or the transactions
contemplated hereby and thereby, including, without limitation, (i) any alleged
or actual violation of any Law or Project Approval relating to the Property or
the Improvements and (ii) any condition of the Property or the Improvements
whether relating to the quality of construction or otherwise and whether Agent
elects to complete construction upon an Event of Default or discontinues or
suspends construction pursuant to this Section 14.  Agent may commence, appear
in or defend any such action or proceeding or any other action or proceeding
purporting to affect the rights, duties or liabilities of the parties hereunder,
or the Improvements, or the Property, or the payment of the Commitment, and the
Company agrees to pay all of Agent's costs and expenses, including its
reasonable attorneys' fees, in any such actions.  The obligations of the Company
under this Subsection 14(E) shall survive the termination of this Agreement.  As
to any action or inaction taken by Agent hereunder, Agent shall not be liable
for any error of judgment or mistake of fact or law, absent gross negligence or
willful misconduct on its part.  The Company’s obligation to indemnify and hold
Agent harmless hereunder will exclude any liability, cost, or damage related to
Agent’s breach of this Agreement or for Agent’s gross negligence or willful
misconduct.  




SECTION 15.

Notice of Completion.  Company irrevocably appoints Agent as Company's agent to
file of record any notice of completion, cessation of labor or any other notice
that Agent deems necessary to file to protect any of the interests of Agent.
 Agent, however, shall have no duty to make such filing.




SECTION 16.

Signs and Publicity.  At Farm Credit’s and Agent's request, Company will allow
Farm Credit and Agent to post signs on the Property at the construction site for
the purpose of identifying Farm Credit and Agent as the "Construction Lenders".
 At the request of Farm Credit and Agent, Company will use its best efforts to
identify Farm Credit and Agent as the construction lenders in publicity
concerning the project.





--------------------------------------------------------------------------------

Construction and Revolving Term Loan Supplement RI0470T02

- 9 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa










SECTION 17.

Cooperation.  Company will cooperate at all times with Agent in bringing about
the timely completion of the Improvements, and Company will resolve all disputes
arising during the work of construction in a manner which will allow work to
proceed expeditiously.




SECTION 18.

Events of Default.  In addition to the events of default set forth in the MLA,
each of the following shall constitute an "Event of Default" hereunder:




(A)

Cessation of Construction.  Any cessation at any time in the construction of the
Improvements for more than thirty (30) consecutive days, except for strikes,
acts of God, or other causes beyond the Company's control, or any cessation at
any time in construction of the Improvements for more than thirty (30)
consecutive days, regardless of the cause.




(B)

Insufficiency of Loan Proceeds.  Agent, in its sole discretion shall determine
that the remaining undisbursed portion of the Commitment is or will be
insufficient to fully complete the Improvements in accordance with the Plans.




SECTION 19.

Letters of Credit.  In addition to loans, the Company may utilize, if agreeable
to Agent in its sole discretion in each instance, the Commitment to open
irrevocable letters of credit for its account.  Each letter of credit will be
issued within a reasonable period of time after Agent’s receipt of a duly
completed and executed copy of Agent’s then current form of Application and
Reimbursement Agreement, or, if applicable, in accordance with the terms of any
CoTrade Agreement between the parties, and shall reduce the amount available
under the Commitment by the maximum amount capable of being drawn thereunder.
 Any draw under any letter of credit issued hereunder shall be deemed a loan
under the Commitment and shall be repaid in accordance with this Supplement.
 Each letter of credit must be in form and content acceptable to Agent and must
expire no later than the maturity date of the Commitment.




IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.




FARM CREDIT SERVICES OF

     AMERICA, FLCA

SUPERIOR ETHANOL, L.L.C.

By:

/s/ Chad Gent

 

By:

/s/ Brian L. Larson

 

 

 

Title:

Vice President

 

Title:

Manager








--------------------------------------------------------------------------------

EXHIBIT A







REQUEST FOR

LOAN ADVANCE




Request No.____________________________________

Date:  _________________________________




To:

CoBank, ACB

From:

SUPERIOR ETHANOL, L.L.C.
                                                                                                        

(Name of Borrower)




Loan Agreement No.  RI0470T02                                                   

Dated:  March 15, 2007                      

Project Description: 50 undenatured million gallon (annual) dry mill ethanol
plant                                          

Project Location: Superior, Iowa
                                                                                                               

___________________________________________________________________________________________




In accordance with the terms of the above referenced Loan Agreement, you are
hereby authorized and requested to make a construction and/or working capital
advance, as set forth in said Loan Agreement, of the amount and for the items
set forth in the request schedule attached hereto as Schedule "A" and
incorporated herein.




1.  With respect to construction advances, the undersigned hereby certify that:




A.

The labor, services and/or materials covered hereby have been performed upon or
furnished to the above referenced project and are accurately described in the
supporting invoices attached to the request schedule;




B.

There have been no changes in the cost breakdown for the project dated
____________________ supplied to Agent, except those approved in writing by
Agent;




C.

All construction to date has been substantially performed in accordance with the
Plans for the Improvements, and there have been no changes in the Plans except
as approved in writing by Agent;




D.

There have been no material changes in the scope or time of performance of the
work of construction, nor any extra work, labor or materials ordered or
contracted for, nor are any such changes or extras contemplated, except as may
be expressly permitted by the Loan Agreement or as have been approved in writing
by Agent;




E.

The payments to be made with the requested funds will pay all bills received to
date, less any required withholds, for labor, materials, equipment and/or
services furnished in connection with the construction of the Improvements; and




F.

All amounts previously advanced by Agent for labor, services, equipment and/or
materials for the above referenced project pursuant to previous Requests for
Construction Loan Disbursement have been paid to the parties entitled thereto in
the manner required in the Loan Agreement.  




2.

With respect to working capital advances, the undersigned hereby certify that
the amount set forth in Schedule “A” will be utilized for the identified
purpose.  








--------------------------------------------------------------------------------







3.

With respect to all advances, the undersigned hereby certify that all conditions
to the advance of Loan funds required herein as set forth in the Loan Agreement
have been fulfilled, and to the actual knowledge of the undersigned, no Event of
Default under the Loan Agreement has occurred and is continuing.




BORROWER:  

SUPERIOR ETHANOL, L.L.C.




By:  ________________________________________

 




ENGINEER:




By:  ________________________________________

 




CONTRACTOR:

AGRA INDUSTRIES, INC.




By:  ________________________________________







We have reviewed the Pay Application Numbered ____ and dated____________. Based
on our conversations with the Contractor and the Owner, our review of the
current schedule, and our site observations, the construction in place is judged
to be in general accordance with industry standards and in general conformity
with the approved plans and specifications, proceeding generally on schedule,
and the request for payment is a reasonable representation of the materials
ordered and the work effort of the Contractor to date.







AGENT’S CONSULTING ENGINEER:




By:  ________________________________________

 







APPROVED FOR PAYMENT BY AGENT:

CoBANK, ACB




By:     _____________________________________

Date:  ______________________________________














--------------------------------------------------------------------------------







SCHEDULE A

to Exhibit A – Request for Loan Advance




Request No. ___________________________________

Date:_________________________________




To:

CoBank, ACB

From:

SUPERIOR ETHANOL, L.L.C.
                                                                                           




(Name of Borrower)




Loan Agreement No. RI0470T02                                                    

Dated: March 15, 2007           

Project Description: 50 undenatured million gallon (annual) dry mill ethanol
plant                              

Project Location: Superior, Iowa
                                                                                                     

____________________________________________________________________________________




Complete the applicable section regarding this request below.  




£

Loan advance to be used entirely for Construction Purposes.  




Amount Requested:  $     




Description of Construction Use:       
















£

Loan advance to be used entirely for Working Capital Purposes




Amount Requested:  $     







£

Loan advance to be used for a combination of Construction and Working Capital
Purposes




Amount Requested:  $     




     % of amount listed above to be used for Construction Purposes

     % of amount listed above to be used for Working Capital Purposes




100%

Total




Description of Construction Use:       














--------------------------------------------------------------------------------

EXHIBIT B




CHANGE ORDER REQUEST




Date: ____________________________________________

Request No. CO#_____________________




To:

CoBank, ACB

From:

SUPERIOR ETHANOL, L.L.C.
                                                                                                     

(Name of Borrower)




Loan Agreement No. RI0470T02                                                    

Dated:  March 15, 2007                 

Project Description: 50 undenatured million gallon (annual) dry mill ethanol
plant                                     

Project Location: Superior, Iowa
                                                                                                             

_________________________________________________________________________________________




In accordance with the terms of the above referenced Loan Agreement, the
undersigned hereby requests that Agent approve the change orders more
particularly described in the schedule attached hereto as Schedule "A" and
incorporated herein.




The undersigned hereby certifies that:




1.

There have been no changes in the Plans and or contracts except those permitted
in the Loan Agreement and/or approved in writing by Agent; and




2.

Copies of the proposed changes to the Plans and/or contracts are attached hereto
as Schedule "B" and that all such documents are complete and fully comply with
all applicable permits and approvals, subject to the written approval of Agent.







BORROWER:

SUPERIOR ETHANOL, L.L.C.




ENGINEER:




By:  ___________________________________

 




By:  ____________________________________

 

 

 

CONTRACTOR:

AGRA INDUSTRIES, INC.

 

 




By:  ___________________________________

 

 

 

 

 

CHANGE ORDER APPROVED BY AGENT:

 

 

CoBANK, ACB

 

 




By:  ___________________________________

 

 

Date:  __________________________________

 

 















